Citation Nr: 1641656	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served in the U.S. Army from November 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In this decision, the Board is granting service connection for the residuals of bilateral non-arteritic anterior ischemic optic neuropathy, bilateral hearing loss, and tinnitus.  The issue of entitlement to service connection for a heart disability is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus are as likely as not related to acoustic trauma during service.

2.  The Veteran's bilateral non-arteritic anterior ischemic optic neuropathy (NAION) was as likely as not caused by his presumed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss and tinnitus are met.
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii) (2015).

2.  The criteria for service connection for the residuals of bilateral NAION are met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iii) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 

When the evidence for and against the claim is in equipoise, all reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss and tinnitus

The Veteran asserts that he has had hearing loss and tinnitus since service.  Although his primary MOS in service was as a typist, the Veteran was exposed to acoustic trauma in advanced infantry training.  He later served as a journalist in Vietnam, therefore he was likely exposed to additional acoustic trauma.  He asserts that he experienced ringing in his ears and hearing loss after firing machine guns.  He did not seek medical attention for these symptoms at the time because he did not think they were serious.  His STRs did not show a hearing loss diagnosis. 

A September 2013 private audiogram shows that both ears had hearing loss that was considered disabling for VA purposes.  At that time, he showed a 40 decibel loss at 4000 Hertz, in both ears.  His left ear was shown to be disabling for VA purposes at the December 2011 VA examination.  See 38 C.F.R. § 3.385.  He has also been diagnosed with tinnitus.

He has therefore shown both an injury in service and current diagnoses.

In support of his claim, he obtained two private medical opinions in favor of service connection.  In July 2012, Dr. F.E. opined that the Veteran's hearing loss and tinnitus were related to service.   He reviewed the STRs, and indicated that there was a significant shift in his hearing during service, although hearing was essentially normal at separation.  This showed that his hearing was getting worse during service.  He said that hearing loss can develop many years after initial exposure, therefore it was not uncommon for hearing to appear normal during an abbreviated examination but worsen over time.  He finally indicated the Veteran's reports of symptoms since service were consistent with the record, in his opinion.  He opined that since there was damage in service to cause hearing loss, that the tinnitus was likely a result of the same incident.  He indicated that the relative mild severity of the Veteran's tinnitus had no impact on whether it was related to the incident in service.

Dr. J.D. also opined, in September 2013, in favor of a relationship to service.  Dr. J.D. also observed the threshold shift in hearing acuity during service.  She indicated that the Veteran's reports of symptoms since service were taken into consideration.  She opined that he had hearing loss and tinnitus at separation from service that got worse over the years as a civilian.

In contrast, the December 2011 VA examiner opined against a relationship.  He indicated the Veteran had normal hearing upon separation, which also precluded a relationship between tinnitus and service.  The June 2014 VA examiner also opined against a relationship, indicating that his hearing is improved from his separation examination in 1970, which was not consistent with noise induced hearing loss.  He opined that his hearing loss and tinnitus were likely a result of the aging process.

The Board finds the evidence regarding hearing loss and tinnitus is in relative equipoise.  Accordingly, service connection is granted.





NAION

The Veteran asserts that NAION, which caused his vision impairment, was caused by exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides, as his service in Vietnam is confirmed.  See 38 C.F.R. § 3.307(a)(6)(iii).
He has submitted medical records that confirm his diagnoses.  He has therefore shown both an incident in service and a current diagnosis.

Dr. F.E.'s July 2012 medical opinion also addresses the Veteran's bilateral NAION.  He noted the Veteran's STRs were fairly unremarkable regarding his vision.  He first experience trouble in 2002, which was eventually attributed to NAION, leaving him nearly completely blind in the left eye and with severely limited vision in the right eye.  He noted the Veteran has hyperlipidemia, and has been taking medication for it for years.  He opined that it was as likely as not that the Veteran had hyperlipidemia for many years prior to his eye diagnoses.  He explained that hyperlipidemia has been attributed to exposure to tetrachlorodibenzo-p-dioxin (TCDD), but that hyperlipidemia itself is not considered a health outcome or disabling disorder.  However, he further explained that hyperlipidemia is one of the few known risk factors for causing a NAION event.  He indicated that the Veteran's health, aside from hyperlipidemia, is superior overall, thus leading him to conclude that hyperlipidemia is the most likely explanation for the Veteran's NAION events.  In sum, he opined that herbicide exposure affected the Veteran's body's ability to process lipids, which led to bilateral NAION.  

The Board is persuaded by this medical opinion, and finds that service connection for the residuals of bilateral NAION is warranted.


ORDER

Service connection is granted for bilateral hearing loss, tinnitus, and the residuals of bilateral non-arteritic ischemic optic neuropathy (NAION).


REMAND

The Veteran's claim for a heart disability requires additional development.  He was given a VA examination in November 2011, which the Boards finds inadequate for adjudication purposes.  The examiner diagnosed the Veteran with T-wave inversion, but did not provide an opinion on etiology.  Also, no diagnostic tests were conducted, and instead a 2006 echocardiogram was relied upon.  Finally, although the Veteran denied any symptoms during physical activity, the examination showed some symptomatology that should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his heart, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any heart disability is related to service.

Conduct the appropriate diagnostic testing to determine whether he has any ischemic heart disease.

He has been diagnosed with T-wave inversion, and was shown to have trace peripheral edema at the November 2011 VA examination.  An opinion must be provided as to the etiology of the diagnosis and the cause of the symptoms.

All opinions must be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


